t c memo united_states tax_court henry w radde and susan k radde petitioners v commissioner of internal revenue respondent docket no filed date p worked as an ordained minister for the united methodist church held among other things for federal_income_tax purposes p is to be treated as an employee of the united methodist church joe k gordon for petitioners audrey m morris for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in and additions to petitioners’ joint federal income taxes as follows year deficiency -- dollar_figure big_number addition_to_tax sec_6651 dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure references to petitioner in the singular are to henry w radde after settlement of some issues the primary issues for decision are whether for federal_income_tax purposes petitioner is to be treated as an employee of the united methodist church hereinafter sometimes referred to as the church or the methodist church or as a self-employed minister and whether for self-employment_tax purposes the stipulated fair rental value of parsonages provided to petitioners includes an amount relating to utility and other household expenses of the parsonages findings_of_fact many of the facts have been stipulated and are so found when the petition was filed petitioners resided in hurst texas during the years in issue petitioner worked as an ordained minister for the united methodist church as such petitioner agreed to abide by and practice the precepts contained in the book of discipline of the united methodist church the discipline the discipline sets forth guidelines and specific duties that petitioner was required to follow in order to retain his position as a minister for the church under the discipline bishops were authorized to and did appoint petitioner to various positions within the church petitioner was required to accept the appointments in order to retain his position as a minister for the church during the first months of petitioner was appointed and served as senior pastor for the first united methodist church in hurst texas as senior pastor in hurst petitioner was required to and did perform typical duties of a pastor petitioner conducted worship services preached visited and counseled parishioners performed baptisms weddings and funerals and oversaw the general welfare of the church as senior pastor petitioner reported to and was supervised by a district superintendent petitioner submitted reports to the district superintendent regarding the number of baptisms number of new members attendance finances and other church matters petitioner’s congregation organized an executive council and a pastor-parish relations committee to provide guidance and direction to petitioner as their minister petitioner worked with this committee to implement various programs for the church to a degree petitioner was allowed to set his own schedule generally petitioner was not required to be in the church during specific hours petitioner however was required to follow the guidelines set forth in the discipline as to the doctrine petitioner preached and as to the many duties petitioner performed although petitioner was allowed to select specific topics for weekly sermons petitioner was required to preach the theology of the united methodist church the majority of petitioner's duties were performed in the church or in an office provided to him although some duties were performed in a house that was provided by the church to petitioners as a parsonage during the first months of as senior pastor in hurst texas petitioner received dollar_figure in cash compensation from the church in hurst and petitioners received the parsonage in which petitioner and his family resided petitioner designated dollar_figure of the dollar_figure in cash compensation as relating to utility and other household expenses of the parsonage from date through petitioner was appointed and served as district superintendent for the waco district of the central texas conference of the united methodist church the conference as district superintendent in waco petitioner supervised local methodist churches and more than pastors made periodic reports to the supervising methodist bishop attended the conference cabinet meetings handled administrative duties associated with the district occasionally preached at a local methodist church and counseled parishioners petitioner set goals for and discussed the condition of the district with a superintendent’s committee the majority of petitioner's duties as district superintendent were performed in the district_office in a local methodist church and in the supervising bishop's office occasionally some of petitioner’s duties were performed in a home that was provided to petitioners as a parsonage during the latter months of and for as district superintendent petitioner received dollar_figure and dollar_figure respectively in cash compensation from the conference and petitioners also received from the conference the parsonage in which petitioner and his family resided during this period petitioner designated dollar_figure in and dollar_figure in of the above cash compensation as relating to utility and other household expenses of the parsonage petitioner also received from the conference an additional dollar_figure in and dollar_figure in in cash compensation as relating to utility and other household expenses of the parsonage in and petitioner incurred approximately dollar_figure and dollar_figure respectively in expenses relating to his work as a minister although petitioners timely filed applications for automatic_extension of time to file their federal_income_tax returns petitioners untimely filed their joint federal_income_tax returns for and petitioners’ joint federal_income_tax return was untimely filed on date petitioners’ and joint federal_income_tax returns were untimely filed on date on petitioners’ and joint federal_income_tax returns petitioners reported the compensation that petitioner received as a senior pastor and as a district superintendent as that of a self-employed minister petitioners therefore treated the dollar_figure and dollar_figure in expenses relating to petitioner’s work as a minister as fully deductible business_expenses on schedule c of their respective federal_income_tax returns for self-employment_tax purposes petitioners reported as self-employment_income total net_income on the schedule c’s of dollar_figure for and dollar_figure for plus dollar_figure for and dollar_figure for the latter two amounts apparently reflect petitioners’ estimate on their income_tax returns of the rental value of the parsonages and of the additional_amounts petitioner designated and received in cash as relating to utility and other household expenses of the parsonages the total income that petitioners reported for and as petitioner’s self- employment income for petitioner’s work as a minister was dollar_figure and dollar_figure respectively on audit for federal_income_tax purposes respondent determined that petitioner was to be treated as an employee of the united methodist church and not as a self-employed minister respondent therefore disallowed petitioners’ claimed schedule c business_expenses of dollar_figure and dollar_figure for and respectively relating to petitioner’s work as a minister respondent determined that these expenses should be deducted only as miscellaneous expenses on schedule a of petitioners’ income_tax returns and allowable only to the extent that the expenses exceed percent of petitioners’ adjusted_gross_income for self-employment_tax purposes respondent determined that petitioners’ calculation of self-employment_income was underreported respondent increased petitioner’s total self- employment income to dollar_figure for and dollar_figure for respondent’s adjustments a number of which are now agreed to were based primarily on an increase in the value of the parsonages and an increase in the amounts petitioners reported as relating to utility and other household expenses of the parsonages respondent for and also determined the late filing additions to tax against petitioners the parties now stipulate that in the parsonage in hurst had a fair rental value of dollar_figure per month and that in and the parsonage in waco had a fair rental value of dollar_figure per month opinion for federal_income_tax purposes an ordained minister of a church may be treated as an employee or as a self-employed_individual the resolution of this issue affects the manner and extent to which related expenses may be deducted on a minister’s income_tax return if a minister is treated as an employee of the church the minister’s expenses will be deductible only on schedule a of the income_tax return subject_to a 2-percent floor if a minister is treated as a self-employed_individual the minister’s expenses will be fully deductible as business_expenses on schedule c of the income_tax return whether a minister for federal_income_tax purposes is treated as an employee or as a self-employed_individual has no effect upon a minister’s self-employment_tax liability because under sec_1402 a minister’s income is treated as self-employment_income however in order to determine whether petitioner’s expenses are deductible for income_tax purposes on schedule a or schedule c of petitioners’ income_tax returns we must determine whether petitioner is to be treated as an employee whether an employer employee relationship exists in a particular situation involves a question of fact weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir 89_tc_225 affd 862_f2d_751 9th cir the common-law definition of employee controls 503_us_318 weber v commissioner supra pincite relevant factors used to analyze whether an individual is to be treated as an employee include the following the degree of control exercised by the principal over the details of the work the degree of investment by the individual in the equipment used in the work the opportunity for profit or loss whether or not the individual is subject_to discharge whether the work is part of the principal’s regular business the permanency of the relationship and the intent of the parties weber v commissioner supra pincite professional executive leasing inc v commissioner supra pincite 64_tc_974 sec_31_3401_c_-1 employment_tax regs defines the employer employee relationship as follows b generally the relationship of employer and employee exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is not an employee in weber v commissioner supra we concluded that a methodist minister was to be treated as an employee for federal_income_tax purposes petitioners contend that petitioner was self-employed and that weber v commissioner supra should be applied on a prospective basis only not to petitioner for the years at issue herein petitioners emphasize that petitioner set his own hours and was not required to account for his time or to submit detailed reports of his activities we disagree the structure of the united methodist church provides several levels of supervision for its ministers as senior pastor in hurst texas petitioner was supervised by a district superintendent and was required to abide by the discipline and to report statistics concerning his congregation petitioner worked with an executive council and a pastor-parish relations committee consisting of members of his congregation when petitioner served as a district superintendent his duties involved those typically associated with an employee petitioner supervised churches and more than pastors and reported directly to the conference bishop as a minister of the united methodist church petitioner agreed to abide by the duties set forth in the discipline in giving sermons petitioner was required to preach the doctrine_of the united methodist church petitioner was appointed by a bishop to positions he held under the discipline in order to remain a methodist minister petitioner was required to accept such positions petitioners have failed to distinguish the instant case from the facts of weber v commissioner supra we conclude that for and petitioner should be treated as an employee of the united methodist church petitioners’ expenses of dollar_figure for and dollar_figure for relating to petitioner’s work as senior pastor and as district superintendent subject_to further adjustments agreed to by the parties are not allowable for income_tax purposes as schedule c business_expenses but only as miscellaneous_itemized_deductions on schedule a subject_to the 2-percent floor as explained even though petitioner for federal_income_tax purposes is to be treated as an employee for self-employment_tax purposes petitioner’s cash compensation and the fair rental value of the parsonages and the amounts petitioner received relating to expenses of the parsonages are subject_to self- employment_taxes sec_1402 sec_1_1402_a_-11 income_tax regs accordingly for self-employment_tax purposes all amounts received by petitioner as compensation are to be treated as self-employment_income including the stipulated fair rental value of the parsonages and the amounts petitioner received relating to expenses of the parsonages petitioners allege that this stipulated fair rental value of the parsonages already includes an amount reflecting the amounts petitioner either designated or received in cash relating to their utility and other household expenses accordingly petitioners claim that the adjustment that respondent made with respect to the parsonages and related items should now be reduced by the amounts that petitioner either designated or received in cash relating to their utility and other household expenses petitioners bear the burden of proving that respondent’s adjustments are incorrect rule a 290_us_111 petitioners have not proven that the stipulated fair rental value of the parsonages already includes amounts petitioner designated or received in cash relating to the utility and other household expenses of the parsonages in calculating petitioner’s self-employment_income no reduction is to be made to respondent’s adjustments relating to petitioner’s self- employment_tax liability addition_to_tax sec_6651 provides for an addition_to_tax for failure to timely file a federal_income_tax return the addition_to_tax i sec_5 percent of the amount_required_to_be_shown_as_tax on the return for every month the return is late but not exceeding percent this addition_to_tax will not be imposed if it is shown that the failure_to_file is due to reasonable_cause and not due to willful neglect petitioners argue that in petitioner’s father’s death and a difficult move caused petitioner to become seriously depressed and provided reasonable_cause for petitioners’ failure to timely file their joint federal_income_tax returns for and petitioners have failed to establish reasonable_cause rule a welch v helvering supra petitioners have not established that petitioner’s alleged depression constitutes reasonable_cause for their failure to timely file their federal_income_tax returns petitioners did timely file applications for automatic_extension of time to file u s individual income_tax returns which shows that petitioners were aware of their tax obligations for and petitioners are liable for the additions to tax under sec_6651 to reflect the foregoing decision will be entered under rule
